Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Pursuant to a preliminary amendment, claims 1-23 are currently pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-20, drawn to a method for improving the ex vivo viability of a skin tissue type.

Group II, claim(s) 21-23, drawn to a method of culturing a skin tissue sample at a tension determined by the method of claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a skin tissue sample at a tension, it does not make a contribution over the prior art in view of Porter et al. (US20150119274). Porter et al. teach culturing cells on the sample, the apparatus 
Therefore, the technical feature linking the invention of groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art for the reasons set forth above.

Species Election
This application contains claims directed to more than one species of the generic invention.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

A single specific species election of an amount of tension that is applied to a skin sample such as, for example, wherein skin tension comprises continuous range of tension values (claim 2) OR applying a measurable force to the surface of a skin sample (claim 6), such as encompassed by claims 2 and 6 (please elect one of claims 2 or 6).

A single specific species election of a method of applying tension to a skin sample such as, for example, wherein the step of applying tension comprises stretching the skin sample and holding it in position upon the skin sample holder (claim 5) OR wherein the skin sample holder applies tension to the skin tissue sample (claim 14), such as encompassed by claims 5 and 14 (please elect one of claims 5 or 14).

A single specific species election of force measurement such as, for example, wherein the amount of force for a given displacement provides a measure of skin tension (claim 7) OR a correction factor is applied to the force measurement to account for the effect of the claims 7 and 8 (please elect one of claims 7 or 8).

A single specific species election of what the step of measuring the ability of the first or other sample to maintain live skin characteristics comprises such as, for example, wherein the step of measuring the ability of the first or other sample to maintain live skin characteristics comprises wounding the skin and measuring keratin 17 expression as an indication of tissue viability (claim 9) OR wherein the step of measuring the ability of the first or other sample to maintain live skin characteristics comprises measuring NRF2 activation in response to small molecules by measuring NQO1 mRNA levels (claim 12) OR wherein the step of measuring the ability of the first or other sample to maintain live skin characteristics comprises measuring metabolic activity (clam 13), such as encompassed by claims 9, 12 and 13 (please elect one of claims 9, 12 or 13).

A single specific species election of device for wounding such as, for example, wherein the step of wounding the skin is conducted using a device which ensures that wounds have a consistent depth and coverage across the skin (claim 10) OR the step of wounding the skin uses a laser source to wound the skin (claim 11), such as encompassed by claims 10 and 11 (please elect one of claims 10 or 11).

A single specific species election of sample holder such as, for example, wherein the skin sample holder is adapted to apply different levels of tension to the skin sample (claim 16) OR wherein the skin sample holder comprises a base frame with a skin sample receiving surface, etc. (claim 17), such as encompassed by claims 16 and 17 (please elect one of claims 16 or 17).

A single specific species election of skin tissue type, for example, wherein the skin tissue type is porcine OR wherein the skin tissue type is murine OR wherein the skin tissue type is claim 18 (please elect one of porcine, murine or human).

A single specific species election of skin tissue type such as, for example, wherein the skin tissue type is porcine or human and is cultured at a tension in a range of 0.22 to 0.57N (claim 22) OR wherein the skin tissue type is porcine or human and is cultured at a tension in a range of 0.29 to 0.46 N (claim 23), such as encompassed by claims 22 and 23 (please elect one of claims 22 or 23).

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack unity of invention; as well as, the same or corresponding special technical features for the following reasons:
The technical feature linking the various species of Group I-II broadly appears to be what the different methods of measuring the ability of the first or other sample to maintain live skin metabolic characteristics comprises such as, for example, a single specific species election of what the step of measuring the ability of the first or other sample to maintain live skin characteristics comprises such as, for example, comprises wounding the skin and measuring keratin 17 expression as an indication of tissue viability (claim 9); comprises measuring NRF2 activation in response to small molecules by measuring NQO1 mRNA levels (claim 12); or comprises measuring metabolic activity (clam 13), such that the different steps of measuring require different starting materials; different process steps; different analytical techniques, they measure and/or identify different features of the live skin characteristics, and/or the different methods of measuring provide different indicators of tissue viability. The features being unique to each species and not shared by any other cannot be a unifying feature. Therefore, the species therefore lack unity of invention a priori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or


Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 12 and 13.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639